EXHIBIT 10.2

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of March 8, 2006 (this “Security Agreement”),
is made by and among Bioject Medical Technologies Inc., an Oregon corporation
(“BJT”), Bioject, Inc., an Oregon corporation and a wholly owned subsidiary of
BJT (“Sub”, and together with BJT, the “Grantors”, each individually, a
“Grantor”, and the secured parties listed on the signature pages hereto (each, a
“Secured Party” and, collectively, the “Secured Parties”).

 

RECITALS

 

A.            Each Secured Party has made and has agreed to make certain
advances of money and to extend certain financial accommodation to BJT as
evidenced by those certain convertible promissory notes executed or to be
executed by BJT in favor of each Secured Party pursuant to that certain Note and
Warrant Purchase Agreement (the “Purchase Agreement”) of even date herewith by
and between BJT and the Secured Parties, (each, a “Note” and, collectively, the
“Notes”), such advances and financial accommodations being referred to herein as
the “Loans”.

 

B.            The Secured Parties are willing to make the Loans to BJT, but only
upon the condition, among others, that each Grantor shall have executed and
delivered to the Secured Parties this Security Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Secured Parties to make the Loans and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, each Grantor hereby
represents, warrants, covenants and agrees as follows:

 


1.  DEFINED TERMS. WHEN USED IN THIS SECURITY AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS BEING EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED):


 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
modified from time to time.

 

“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.

 

“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which Grantor now holds or hereafter acquires any
right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.

 

“Copyright License” means any agreement, whether in written or electronic form,
in which either Grantor now holds or hereafter acquires any interest, granting
any right in or to any Copyright or Copyright registration (whether a Grantor is
the licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which either Grantor has obtained the exclusive right to use a
copyright owned by a third party.

 

“Copyrights” means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of either Grantor) by either Grantor
or in which either Grantor now holds or hereafter acquires or receives any right
or interest, in whole or in part: (a) all copyrights, whether registered or
unregistered, held pursuant to the laws of the United States, any State thereof
or any other country; (b) registrations, applications, recordings and
proceedings in the United States Copyright Office or in any similar office or
agency of the United States, any State thereof or any other country; (c) any
continuations, renewals or extensions thereof; (d) any registrations to be
issued

 

--------------------------------------------------------------------------------


 

in any pending applications, and shall include any right or interest in and to
work protectable by any of the foregoing which are presently or in the future
owned, created or authorized (as a work for hire for the benefit of either
Grantor) or acquired by either Grantor, in whole or in part; (e) prior versions
of works covered by copyright and all works based upon, derived from or
incorporating such works; (f) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect to copyrights, including,
without limitation, damages, claims and recoveries for past, present or future
infringement; (g) rights to sue for past, present and future infringements of
any copyright; and (h) any other rights corresponding to any of the foregoing
rights throughout the world.

 

“Event of Default” shall have the meaning ascribed to such term in the Purchase
Agreement.

 

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
either Grantor or in which either Grantor now holds or hereafter acquires or
receives any right or interest, and shall include, in any event, any Copyright,
Trademark, Patent, trade secret, customer list, internet domain name (including
any right related to the registration thereof), proprietary or confidential
information, mask work, source, object or other programming code, invention
(whether or not patented or patentable), technical information, procedure,
design, knowledge, know-how, software, data base, data, skill, expertise,
recipe, experience, process, model, drawing, material or record.

 

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
either Grantor or in which either Grantor now holds or hereafter acquires or
receives any right or interest, and shall include any renewals or extensions of
any of the foregoing thereof.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Patent License” means any agreement, whether in written or electronic form, in
which either Grantor now holds or hereafter acquires any interest, granting any
right with respect to any invention on which a Patent is in existence (whether a
Grantor is the licensee or the licensor thereunder).

 

“Patents” means all of the following in which either Grantor now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof and all applications
for letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b)all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.

 

“Permitted Lien” means: (a) deposits or pledges to secure obligations under
workmen’s compensation, social security or similar laws, or under unemployment
insurance; (b) deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the ordinary
course of business; (c) mechanic’s, workmen’s, materialmen’s or other like Liens
arising in the ordinary course of business with respect to obligations which are
not due, or which are being contested in good faith by appropriate proceedings
which suspend the collection thereof and in respect of which adequate reserves
have been made (provided that such proceedings do not, in Purchasers’ sole
discretion, involve any substantial risk of the sale, loss or forfeiture of such
property or assets or any interest therein); (d) Liens and encumbrances in favor
of Purchaser; and (e) Liens in favor of Partners for Growth, L.P. (“PFG”),
securing (i) indebtedness for Borrowed Money not in excess of the amount
specified in Section 8.1(d) hereof (the “PFG Lien”) and (ii) outstanding
indebtedness (the principal amount of which shall not exceed $1,250,000) and any
other amounts payable to PFG pursuant to documents dated after the date hereof.

 

“Pro Rata” means, as to any Secured Party at any time, the percentage equivalent
at such time of such Secured Party’s aggregate unpaid principal amount of Loans,
divided by the combined aggregate unpaid principal amount of all Loans of all
Secured Parties.

 

2

--------------------------------------------------------------------------------


 

“Real Property” means that certain land, building, structures, appurtenances,
improvements, fixtures and personal property on or within the real property
located at postal address:  211 Somerville Road, Route 202N, Bedminster, New
Jersey 07921.

 

“Secured Obligations” means (a) all liabilities of the Company to the
Purchasers, including, without limitation: (a) indebtedness evidenced under the
Notes, repayment of the Loans and all other liabilities and obligations of every
kind or nature whatsoever of the Company to the Purchasers, whether now existing
or hereafter incurred, joint or several, matured or unmatured, direct or
indirect, primary or secondary, related or unrelated, due or to become due,
including but not limited to, any extensions, modifications, substitutions,
increases and renewals thereof, (b) the payment of all amounts advanced by any
Purchaser to preserve, protect, defend, and enforce its rights under this
Agreement and in the following property in accordance with the terms of this
Agreement, and (c) the payment of all expenses incurred by any Purchaser in
connection therewith (collectively, the “Obligations”)

 

“Secured Party Majority Interest” means any Secured Party or group of Secured
Parties holding at least fifty percent (50%) of the outstanding and unpaid
principal amount under all Loans of all Secured Parties.

 

 “Security Agreement” means this Security Agreement and all Schedules hereto, as
the same may from time to time be amended, modified, supplemented or restated.

 

“Trademark License” means any agreement, whether in written or electronic form,
in which either Grantor now holds or hereafter acquires any interest, granting
any right in and to any Trademark or Trademark registration (whether Grantor is
the licensee or the licensor thereunder).

 

“Trademarks” means any of the following in which either Grantor now holds or
hereafter acquires any interest: (a) any trademarks, tradenames, corporate
names, company names, business names, trade styles, service marks, logos, other
source or business identifiers, prints and labels on which any of the foregoing
have appeared or appear, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof and any applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country (collectively, the “Marks”); (b)
any reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.

 

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Security Agreement
to an Article thereof (denoted as a Division of the UCC as adopted and in effect
in the State of New York) shall refer to that Article (or Division, as
applicable) as from time to time in effect, which in the case of Article 9 shall
include and refer to Revised Article 9 from and after the date Revised Article 9
shall become effective in the State of New York); provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the Secured Parties’ security interest in
any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

 

In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the UCC: “Account” (including health-care-insurance
receivables), “Account Debtor”, “Chattel Paper” (including tangible and
electronic chattel paper), “Commercial Tort Claims”, “Commodity Account”,
“Deposit Account”, “Documents”, “Equipment” (including all accessions and
additions thereto), “Fixtures”, “General Intangible” (including payment
intangibles and software), “Instrument”, “Inventory” (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), “Investment Property” (including securities and
securities entitlements), “Letter-of-Credit Right” (whether or not the letter of
credit is evidenced by a writing), “Payment Intangibles”, “Proceeds”,
“Promissory Notes”, “Securities Account”, and “Supporting Obligations”. Each of
the foregoing defined terms shall include all of such items now owned, or
hereafter acquired, by either Grantor.

 

3

--------------------------------------------------------------------------------


 


2.  GRANT OF SECURITY INTEREST. AS COLLATERAL SECURITY FOR THE FULL, PROMPT,
COMPLETE AND FINAL PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT STATED MATURITY,
BY ACCELERATION OR OTHERWISE) OF ALL THE SECURED OBLIGATIONS AND IN ORDER TO
INDUCE THE SECURED PARTIES TO CAUSE THE LOANS TO BE MADE, EACH GRANTOR HEREBY
ASSIGNS, CONVEYS, MORTGAGES, PLEDGES, HYPOTHECATES AND TRANSFERS TO THE SECURED
PARTIES, AND HEREBY GRANTS TO THE SECURED PARTIES, A SECURITY INTEREST IN ALL OF
EACH GRANTOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE FOLLOWING, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, (ALL OF WHICH BEING COLLECTIVELY REFERRED TO
HEREIN AS THE “COLLATERAL”):


 


(A) ALL ACCOUNTS OF EACH GRANTOR;


 


(B) ALL CHATTEL PAPER OF EACH GRANTOR;


 


(C) ALL COMMERCIAL TORT CLAIMS OF EACH GRANTOR;


 


(D) ALL CONTRACTS OF EACH GRANTOR;


 


(E) ALL DEPOSIT ACCOUNTS OF EACH GRANTOR;


 


(F) ALL DOCUMENTS OF EACH GRANTOR;


 


(G) ALL EQUIPMENT OF EACH GRANTOR;


 


(H) ALL FIXTURES OF EACH GRANTOR;


 


(I) ALL GENERAL INTANGIBLES OF EACH GRANTOR, INCLUDING, WITHOUT LIMITATION,
PAYMENT INTANGIBLES, ALL COPYRIGHTS, PATENTS, TRADEMARKS, LICENSES, DESIGNS,
DRAWINGS, TECHNICAL INFORMATION, MARKETING PLANS, CUSTOMER LISTS, TRADE SECRETS,
PROPRIETARY OR CONFIDENTIAL INFORMATION, INVENTIONS (WHETHER OR NOT PATENTABLE),
PROCEDURES, KNOW-HOW, MODELS AND DATA;


 


(J) ALL INSTRUMENTS OF EACH GRANTOR, INCLUDING, WITHOUT LIMITATION, PROMISSORY
NOTES;


 


(K) ALL INVENTORY OF EACH GRANTOR;


 


(L) ALL INVESTMENT PROPERTY OF EACH GRANTOR;


 


(M) ALL LETTER-OF CREDIT RIGHTS OF EACH GRANTOR;


 


(N) ALL SUPPORTING OBLIGATIONS OF EACH GRANTOR;


 


(O) ALL PROPERTY OF EACH GRANTOR HELD BY ANY SECURED PARTY, OR ANY OTHER PARTY
FOR WHOM ANY SECURED PARTY IS ACTING AS AGENT HEREUNDER, INCLUDING, WITHOUT
LIMITATION, ALL PROPERTY OF EVERY-DESCRIPTION NOW OR HEREAFTER IN THE POSSESSION
OR CUSTODY OF OR IN TRANSIT TO ANY SECURED PARTY OR SUCH OTHER PARTY FOR ANY
PURPOSE, INCLUDING, WITHOUT LIMITATION, SAFEKEEPING, COLLECTION OR PLEDGE, FOR
THE ACCOUNT OF EITHER GRANTOR, OR AS TO WHICH EITHER GRANTOR MAY HAVE ANY RIGHT
OR POWER;


 


(P) ALL CAPITAL STOCK OF SUB OWNED BY BJT,


 


(Q) ALL OTHER GOODS AND PERSONAL PROPERTY OF EACH GRANTOR, WHEREVER LOCATED,
WHETHER TANGIBLE OR INTANGIBLE, AND WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
EXISTING, LEASED OR CONSIGNED BY OR TO GRANTOR;


 


(R) ALL REAL PROPERTY; AND

 

4

--------------------------------------------------------------------------------


 


(S) TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS OF EACH OF THE FOREGOING
AND ALL ACCESSIONS TO, SUBSTITUTIONS AND REPLACEMENTS FOR AND RENTS, PROFITS AND
PRODUCTS OF EACH OF THE FOREGOING.


 

Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term “Collateral” shall not include:  (a) “intent-to-use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise or (c) any Contract, Instrument
or Chattel Paper in which either Grantor has any right, title or interest if and
to the extent such Contract, Instrument or Chattel Paper includes a provision
containing a restriction on assignment such that the creation of a security
interest in the right, title or interest of either Grantor therein would be
prohibited and would, in and of itself, cause or result in a default thereunder
enabling another person party to such Contract, Instrument or Chattel Paper to
enforce any remedy with respect thereto; provided that the foregoing exclusion
shall not apply if (i) such prohibition has been waived or such other person has
otherwise consented to the creation hereunder of a security interest in such
Contract, Instrument or Chattel Paper or (ii) such prohibition would be rendered
ineffective pursuant to Sections 9-407(a) or 9-408(a) of the UCC, as applicable
and as then in effect in any relevant jurisdiction, or any other applicable law
(including the Bankruptcy Code) or principles of equity); provided further that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and each Grantor shall be deemed to
have granted a security interest in, all its rights, title and interests in and
to such Contract, Instrument or Chattel Paper as if such provision had never
been in effect; and provided further that the foregoing exclusion shall in no
way be construed so as to limit, impair or otherwise affect any Secured Party’s
unconditional continuing security interest in and to all rights, title and
interests of Grantor in or to any payment obligations or other rights to receive
monies due or to become due under any such Contract, Instrument or Chattel Paper
and in any such monies and other proceeds of such Contract, Instrument or
Chattel Paper.

 

5

--------------------------------------------------------------------------------


 


3.  RIGHTS OF SECURED PARTIES; COLLECTION OF ACCOUNTS.


 


(A) NOTWITHSTANDING ANYTHING CONTAINED IN THIS SECURITY AGREEMENT TO THE
CONTRARY, EACH GRANTOR EXPRESSLY AGREES THAT IT SHALL REMAIN LIABLE UNDER EACH
OF ITS CONTRACTS AND EACH OF ITS LICENSES TO OBSERVE AND PERFORM ALL THE
CONDITIONS AND OBLIGATIONS TO BE OBSERVED AND PERFORMED BY IT THEREUNDER AND
THAT IT SHALL PERFORM ALL OF ITS DUTIES AND OBLIGATIONS THEREUNDER, ALL IN
ACCORDANCE WITH AND PURSUANT TO THE TERMS AND PROVISIONS OF EACH SUCH CONTRACT
OR LICENSE. NO SECURED PARTY SHALL HAVE ANY OBLIGATION OR LIABILITY UNDER ANY
CONTRACT OR LICENSE BY REASON OF OR ARISING OUT OF THIS SECURITY AGREEMENT OR
THE GRANTING TO THE SECURED PARTIES OF A LIEN THEREIN OR THE RECEIPT BY ANY
SECURED PARTY OF ANY PAYMENT RELATING TO ANY CONTRACT OR LICENSE PURSUANT
HERETO, NOR SHALL ANY SECURED PARTY BE REQUIRED OR OBLIGATED IN ANY MANNER TO
PERFORM OR FULFILL ANY OF THE OBLIGATIONS OF EITHER GRANTOR UNDER OR PURSUANT TO
ANY CONTRACT OR LICENSE, OR TO MAKE ANY PAYMENT, OR TO MAKE ANY INQUIRY AS TO
THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR THE SUFFICIENCY
OF ANY PERFORMANCE BY ANY PARTY UNDER ANY CONTRACT OR LICENSE, OR TO PRESENT OR
FILE ANY CLAIM, OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY PERFORMANCE OR
THE PAYMENT OF ANY AMOUNTS WHICH MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY
BE ENTITLED AT ANY TIME OR TIMES.


 


(B) THE SECURED PARTIES AUTHORIZE EACH GRANTOR TO COLLECT ITS ACCOUNTS. UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT, AT THE REQUEST OF
A SECURED PARTY MAJORITY INTEREST, EACH GRANTOR SHALL DELIVER ALL ORIGINAL AND
OTHER DOCUMENTS EVIDENCING AND RELATING TO THE PERFORMANCE OF LABOR OR SERVICE
WHICH CREATED SUCH ACCOUNTS, INCLUDING, WITHOUT LIMITATION, ALL ORIGINAL ORDERS,
INVOICES AND SHIPPING RECEIPTS.


 


(C) ANY SECURED PARTY MAY AT ANY TIME, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT AND THE WRITTEN CONSENT OF A PURCHASER
MAJORITY INTEREST, NOTIFY ACCOUNT DEBTORS OF EACH GRANTOR, PARTIES TO THE
CONTRACTS OF EITHER GRANTOR, OBLIGORS IN RESPECT OF INSTRUMENTS OF EACH GRANTOR
AND OBLIGORS IN RESPECT OF CHATTEL PAPER OF EACH GRANTOR THAT THE ACCOUNTS AND
THE RIGHT, TITLE AND INTEREST OF EITHER GRANTOR IN AND UNDER SUCH CONTRACTS,
INSTRUMENTS AND CHATTEL PAPER HAVE BEEN ASSIGNED TO THE SECURED PARTIES AND THAT
PAYMENTS SHALL BE MADE DIRECTLY TO SECURED PARTIES. UPON THE REQUEST OF A
SECURED PARTY MAJORITY INTEREST, EACH GRANTOR SHALL SO NOTIFY SUCH ACCOUNT
DEBTORS, PARTIES TO SUCH CONTRACTS, OBLIGORS IN RESPECT OF SUCH INSTRUMENTS AND
OBLIGORS IN RESPECT OF SUCH CHATTEL PAPER. UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF ANY EVENT OF DEFAULT, ANY SECURED PARTY MAY, IN ITS NAME OR IN
THE NAME OF OTHER SECURED PARTIES, COMMUNICATE WITH SUCH ACCOUNT DEBTORS,
PARTIES TO SUCH CONTRACTS, OBLIGORS IN RESPECT OF SUCH INSTRUMENTS AND OBLIGORS
IN RESPECT OF SUCH CHATTEL PAPER TO VERIFY WITH SUCH PARTIES, TO SUCH SECURED
PARTY’S SATISFACTION, THE EXISTENCE, AMOUNT AND TERMS OF ANY SUCH ACCOUNTS,
CONTRACTS, INSTRUMENTS OR CHATTEL PAPER.


 


4.  REPRESENTATIONS AND WARRANTIES. EACH GRANTOR HEREBY REPRESENTS AND WARRANTS
TO THE SECURED PARTIES THAT:


 


(A) EXCEPT FOR THE LIENS DESCRIBED IN SCHEDULE A ATTACHED HERETO, THE SECURITY
INTEREST GRANTED TO THE SECURED PARTIES UNDER THIS SECURITY AGREEMENT AND
PERMITTED LIENS, AND OTHER THAN JOINT OWNERSHIP IN ANY OF THE COLLATERAL
DESCRIBED ON SCHEDULE D ATTACHED HERETO, EACH GRANTOR IS THE SOLE LEGAL AND
EQUITABLE OWNER OF EACH ITEM OF THE COLLATERAL IN WHICH IT PURPORTS TO GRANT A
SECURITY INTEREST HEREUNDER.


 


(B) EXCEPT FOR THE PFG LIEN AND AS LISTED ON SCHEDULE A ATTACHED HERETO, NO
EFFECTIVE SECURITY AGREEMENT, FINANCING STATEMENT, EQUIVALENT SECURITY OR LIEN
INSTRUMENT OR CONTINUATION STATEMENT COVERING ALL OR ANY PART OF THE COLLATERAL
EXISTS, EXCEPT SUCH AS MAY HAVE BEEN FILED BY EITHER GRANTOR IN FAVOR OF THE
SECURED PARTIES PURSUANT TO THIS SECURITY AGREEMENT AND EXCEPT FOR PERMITTED
LIENS.


 


(C) GRANTOR’S TAXPAYER IDENTIFICATION NUMBER IS, AND CHIEF EXECUTIVE OFFICE,
PRINCIPAL PLACE OF BUSINESS, AND THE PLACE WHERE GRANTOR MAINTAINS ITS RECORDS
CONCERNING THE COLLATERAL ARE PRESENTLY LOCATED AT THE ADDRESS SET FORTH ON THE
SIGNATURE PAGE HEREOF. THE COLLATERAL, OTHER THAN DEPOSIT ACCOUNTS, SECURITIES
ACCOUNTS, COMMODITY ACCOUNTS AND MOTOR VEHICLES AND OTHER MOBILE GOODS OF THE
TYPE CONTEMPLATED IN SECTION 9103(3)(A) OF THE UCC, IS PRESENTLY LOCATED AT SUCH
ADDRESS AND AT SUCH ADDITIONAL ADDRESSES SET FORTH ON SCHEDULE B ATTACHED
HERETO.

 

6

--------------------------------------------------------------------------------


 


(D) THE NAME AND ADDRESS OF EACH DEPOSITORY INSTITUTION AT WHICH GRANTOR
MAINTAINS ANY DEPOSIT ACCOUNT AND THE ACCOUNT NUMBER AND ACCOUNT NAME OF EACH
SUCH DEPOSIT ACCOUNT IS LISTED ON SCHEDULE C ATTACHED HERETO. THE NAME AND
ADDRESS OF EACH SECURITIES INTERMEDIARY OR COMMODITY INTERMEDIARY AT WHICH
GRANTOR MAINTAINS ANY SECURITIES ACCOUNT OR COMMODITY ACCOUNT AND THE ACCOUNT
NUMBER AND ACCOUNT NAME IS LISTED ON SCHEDULE C ATTACHED HERETO. GRANTOR AGREES
TO AMEND SCHEDULE C UPON REQUIRED LENDERS’ REQUEST TO REFLECT THE OPENING OF ANY
ADDITIONAL DEPOSIT ACCOUNT, SECURITIES ACCOUNT OR COMMODITY ACCOUNT, OR CLOSING
OR CHANGING THE ACCOUNT NAME OR NUMBER ON ANY EXISTING DEPOSIT ACCOUNT,
SECURITIES ACCOUNT, OR COMMODITY ACCOUNT.


 


(E) ALL COPYRIGHTS, COPYRIGHT LICENSES, PATENTS, PATENT LICENSES, TRADEMARKS AND
TRADEMARK LICENSES NOW OWNED OR HELD BY EACH GRANTOR ARE LISTED ON SCHEDULE D
ATTACHED HERETO.


 


5.  COVENANTS. UNLESS A PURCHASER MAJORITY INTEREST OTHERWISE CONSENTS (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), GRANTOR COVENANTS AND AGREES WITH
THE SECURED PARTIES THAT FROM AND AFTER THE DATE OF THIS SECURITY AGREEMENT AND
UNTIL THE SECURED OBLIGATIONS HAVE BEEN PERFORMED AND PAID IN FULL:


 


5.1 DISPOSITION OF COLLATERAL. EXCEPT AS PERMITTED UNDER SECTION 8.2 OF THE
PURCHASE AGREEMENT, NEITHER GRANTOR SHALL SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OF THE COLLATERAL (EACH, A “TRANSFER”), OR CONTRACT TO DO SO,
INCLUDING, WITHOUT LIMITATION, THE GRANTING OF LICENSES OR OTHER INTERESTS IN
ANY OF ANY GRANTOR’S COPYRIGHTS, COPYRIGHT LICENSES, PATENTS, PATENT LICENSES,
TRADEMARKS AND TRADEMARK LICENSES OTHER THAN (A) THE SALE OF INVENTORY IN THE
ORDINARY COURSE OF BUSINESS, (B) THE DISPOSAL OF WORN-OUT OR OBSOLETE EQUIPMENT
AND (C) TRANSFERS OF COLLATERAL FOR FAIR MARKET VALUE AS DETERMINED BY BJT IN
ITS GOOD FAITH JUDGMENT, NOT EXCEEDING $100,000 IN THE AGGREGATE IN ANY FISCAL
YEAR.


 


5.2 CHANGE OF JURISDICTION OF ORGANIZATION, RELOCATION OF BUSINESS. NEITHER
GRANTOR SHALL CHANGE ITS JURISDICTION OF ORGANIZATION OR RELOCATE ITS CHIEF
EXECUTIVE OFFICE, PRINCIPAL PLACE OF BUSINESS OR ITS RECORDS FROM SUCH
ADDRESS(ES) PROVIDED TO THE SECURED PARTIES PURSUANT TO SECTION 4(C) ABOVE
WITHOUT AT LEAST THIRTY (30) DAYS PRIOR NOTICE TO THE SECURED PARTIES.


 


5.3 LIMITATION ON LIENS ON COLLATERAL. NEITHER GRANTOR SHALL, DIRECTLY OR
INDIRECTLY, CREATE, PERMIT OR SUFFER TO EXIST, AND EACH GRANTOR SHALL TAKE
COMMERCIALLY REASONABLE ACTIONS TO DEFEND THE COLLATERAL AGAINST AND TAKE SUCH
OTHER ACTION AS IS NECESSARY TO REMOVE, ANY LIEN ON THE COLLATERAL, EXCEPT (A)
PERMITTED LIENS, (B) THE LIEN GRANTED TO THE SECURED PARTIES UNDER THIS SECURITY
AGREEMENT AND (C) THE LIENS LISTED ON SCHEDULE A.


 


5.4 INSURANCE. EACH GRANTOR SHALL MAINTAIN INSURANCE POLICIES INSURING THE
COLLATERAL AGAINST LOSS OR DAMAGE FROM SUCH RISKS AND IN SUCH AMOUNTS AND FORMS
CONSISTENT WITH ITS PRIOR PRACTICE.


 


5.5 TAXES, ASSESSMENTS, ETC. EACH GRANTOR SHALL PAY PROMPTLY WHEN DUE ALL
PROPERTY AND OTHER TAXES, ASSESSMENTS AND GOVERNMENT CHARGES OR LEVIES IMPOSED
UPON, AND ALL CLAIMS (INCLUDING CLAIMS FOR LABOR, MATERIALS AND SUPPLIES)
AGAINST, THE EQUIPMENT, FIXTURES OR INVENTORY, EXCEPT TO THE EXTENT THE VALIDITY
OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH AND ADEQUATE RESERVES ARE
BEING MAINTAINED IN CONNECTION THEREWITH.


 


5.6 DEFENSE OF INTELLECTUAL PROPERTY. EACH GRANTOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO (I) PROTECT, DEFEND AND MAINTAIN THE VALIDITY AND
ENFORCEABILITY OF ALL COPYRIGHTS, COPYRIGHTS LICENSES, PATENTS, PATENT LICENSES,
TRADEMARKS AND TRADEMARK LICENSES MATERIAL TO GRANTOR’S BUSINESS AND (II) DETECT
INFRINGEMENTS OF ALL COPYRIGHTS, COPYRIGHT LICENSES, PATENTS, PATENT LICENSES,
TRADEMARKS AND TRADEMARK LICENSES MATERIAL TO GRANTOR’S BUSINESS AND GRANTOR
SHALL NOT PERMIT ANY COPYRIGHT, COPYRIGHT LICENSE, PATENT, PATENT LICENSE,
TRADEMARK OR TRADEMARK LICENSE MATERIAL TO EITHER GRANTOR’S BUSINESS TO LAPSE,
BE ABANDONED OR TO OTHERWISE TERMINATE UNLESS BJT’S BOARD OF DIRECTORS IN THE
EXERCISE OF ITS REASONABLE JUDGMENT AND IN GOOD FAITH DETERMINES THAT ANY OF THE
FOREGOING IS OF INCONSEQUENTIAL VALUE.


 


5.7 FURTHER ASSURANCES. AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN
REQUEST OF A SECURED PARTY MAJORITY INTEREST, AND AT THE SOLE EXPENSE OF BJT,
EACH GRANTOR SHALL PROMPTLY AND DULY EXECUTE AND DELIVER ANY AND ALL SUCH
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER COMMERCIALLY REASONABLE
ACTION AS THE REQUIRED LENDERS MAY REASONABLY DEEM NECESSARY TO OBTAIN THE FULL
BENEFITS OF THIS SECURITY AGREEMENT,

 

7

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, (A) EXECUTING, DELIVERING AND CAUSING TO BE FILED
ANY FINANCING OR CONTINUATION STATEMENTS (INCLUDING “IN LIEU” CONTINUATION
STATEMENTS) UNDER THE UCC WITH RESPECT TO THE SECURITY INTERESTS GRANTED HEREBY,
(B) AT A PURCHASER MAJORITY INTEREST’S REASONABLE REQUEST, PLACING THE INTEREST
OF THE SECURED PARTIES AS LIENHOLDER ON THE CERTIFICATE OF TITLE (OR SIMILAR
EVIDENCE OF OWNERSHIP) OF ANY VEHICLE, WATERCRAFT OR OTHER EQUIPMENT
CONSTITUTING COLLATERAL OWNED BY EACH GRANTOR WHICH IS COVERED BY A CERTIFICATE
OF TITLE (OR SIMILAR EVIDENCE OF OWNERSHIP), (C) EXECUTING AND DELIVERING AND
USING COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE APPLICABLE DEPOSITORY
INSTITUTION, SECURITIES INTERMEDIARY, COMMODITY INTERMEDIARY OR ISSUER OR
NOMINATED PARTY UNDER A LETTER OF CREDIT TO EXECUTE AND DELIVER A COLLATERAL
CONTROL AGREEMENT WITH RESPECT TO ANY DEPOSIT ACCOUNT, SECURITIES ACCOUNT OR
COMMODITY ACCOUNT OR LETTER-OF-CREDIT RIGHT IN OR TO WHICH EITHER GRANTOR HAS
ANY RIGHT OR INTEREST, (D) AT A SECURED PARTY MAJORITY INTEREST’S REASONABLE
REQUEST, USING COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ACKNOWLEDGMENTS FROM
BAILEES HAVING POSSESSION OF ANY COLLATERAL AND WAIVERS OF LIENS FROM LANDLORDS
AND MORTGAGEES OF ANY LOCATION WHERE ANY OF THE COLLATERAL MAY FROM TIME TO TIME
BE STORED OR LOCATED, AND (E) AT A SECURED PARTY MAJORITY INTEREST’S REQUEST,
WRITTEN GUARANTEES OF PAYMENT OF THE SECURED OBLIGATIONS IN REASONABLE AND
CUSTOMARY FORM. EACH GRANTOR ALSO HEREBY AUTHORIZES THE SECURED PARTIES TO FILE
ANY SUCH FINANCING OR CONTINUATION STATEMENT (INCLUDING “IN LIEU” CONTINUATION
STATEMENTS) WITHOUT THE SIGNATURE OF GRANTOR.


 


6.  RIGHTS AND REMEDIES UPON DEFAULT. UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT AND WHILE SUCH EVENT OF DEFAULT IS CONTINUING:


 


(A) UPON THE WRITTEN CONSENT OF A PURCHASER MAJORITY INTEREST, THE SECURED
PARTIES MAY EXERCISE IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES GRANTED TO IT
UNDER THIS SECURITY AGREEMENT AND THE PURCHASE AGREEMENT ALL RIGHTS AND REMEDIES
OF A SECURED PARTY UNDER THE UCC. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH GRANTOR EXPRESSLY AGREES THAT IN ANY SUCH EVENT THE SECURED
PARTIES, WITHOUT DEMAND OF PERFORMANCE OR OTHER DEMAND, ADVERTISEMENT OR NOTICE
OF ANY KIND (EXCEPT THE NOTICE SPECIFIED BELOW OF TIME AND PLACE OF PUBLIC OR
PRIVATE SALE) TO OR UPON EITHER GRANTOR OR ANY OTHER PERSON, MAY (I) RECLAIM,
TAKE POSSESSION, RECOVER, STORE, MAINTAIN, FINISH, REPAIR, PREPARE FOR SALE OR
LEASE, SHOP, ADVERTISE FOR SALE OR LEASE AND SELL OR LEASE (IN THE MANNER
PROVIDED HEREIN) THE COLLATERAL, AND IN CONNECTION WITH THE LIQUIDATION OF THE
COLLATERAL AND COLLECTION OF THE ACCOUNTS RECEIVABLE PLEDGED AS COLLATERAL, USE
ANY TRADEMARK, COPYRIGHT, OR PROCESS USED OR OWNED BY EITHER GRANTOR AND (II)
FORTHWITH COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON THE COLLATERAL, OR ANY
PART THEREOF, AND MAY FORTHWITH SELL, LEASE, ASSIGN, GIVE AN OPTION OR OPTIONS
TO PURCHASE OR SELL OR OTHERWISE DISPOSE OF AND DELIVER SAID COLLATERAL (OR
CONTRACT TO DO SO), OR ANY PART THEREOF, IN ONE OR MORE PARCELS AT PUBLIC OR
PRIVATE SALE OR SALES, AT ANY EXCHANGE OR BROKER’S BOARD OR AT ANY SECURED
PARTY’S OFFICES OR ELSEWHERE AT SUCH PRICES AS IT MAY DEEM COMMERCIALLY
REASONABLE, FOR CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF
ANY CREDIT RISK. EACH GRANTOR FURTHER AGREES, AT A SECURED PARTY MAJORITY
INTEREST’S REQUEST, TO ASSEMBLE ITS COLLATERAL AND MAKE IT AVAILABLE TO THE
SECURED PARTIES AT PLACES WHICH THE SECURED PARTIES SHALL REASONABLY SELECT,
WHETHER AT A GRANTOR’S PREMISES OR ELSEWHERE. THE SECURED PARTIES SHALL APPLY
THE NET PROCEEDS OF ANY SUCH COLLECTION, RECOVERY, RECEIPT, APPROPRIATION,
REALIZATION OR SALE AS PROVIDED IN SECTION 6(E), BELOW, WITH BJT REMAINING
LIABLE FOR ANY DEFICIENCY REMAINING UNPAID AFTER SUCH APPLICATION. EACH GRANTOR
AGREES THAT THE SECURED PARTIES NEED NOT GIVE MORE THAN THIRTY (30) DAYS’ NOTICE
OF THE TIME AND PLACE OF ANY PUBLIC SALE OR OF THE TIME AFTER WHICH A PRIVATE
SALE MAY TAKE PLACE AND THAT SUCH NOTICE IS REASONABLE NOTIFICATION OF SUCH
MATTERS.


 


(B) AS TO ANY COLLATERAL CONSTITUTING CERTIFICATED SECURITIES OR UNCERTIFICATED
SECURITIES, IF, AT ANY TIME WHEN SECURED PARTIES SHALL DETERMINE TO EXERCISE ITS
RIGHT TO SELL THE WHOLE OR ANY PART OF SUCH COLLATERAL HEREUNDER, SUCH
COLLATERAL OR THE PART THEREOF TO BE SOLD SHALL NOT, FOR ANY REASON WHATSOEVER,
BE EFFECTIVELY REGISTERED UNDER SECURITIES ACT OF 1933, AS AMENDED (AS SO
AMENDED THE “ACT”), THE SECURED PARTIES MAY, IN THEIR REASONABLE DISCRETION
(SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), SELL SUCH COLLATERAL OR PART
THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS THE
SECURED PARTIES MAY DEEM NECESSARY OR ADVISABLE, BUT SUBJECT TO THE OTHER
REQUIREMENTS OF THIS SECTION 6(B), AND SHALL NOT BE REQUIRED TO EFFECT SUCH
REGISTRATION OR CAUSE THE SAME TO BE EFFECTED. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, IN ANY SUCH EVENT THE SECURED PARTIES MAY, IN THEIR
DISCRETION, (I) IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS, PROCEED TO MAKE
SUCH PRIVATE SALE NOTWITHSTANDING THAT A REGISTRATION STATEMENT FOR THE PURPOSE
OF REGISTERING SUCH COLLATERAL OR PART THEREOF COULD BE OR SHALL HAVE BEEN FILED
UNDER THE ACT; (II) APPROACH AND NEGOTIATE WITH A SINGLE POSSIBLE PURCHASER TO
EFFECT SUCH SALE; AND (III) RESTRICT SUCH SALE TO A PURCHASER WHO WILL REPRESENT
AND AGREE THAT SUCH PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT,
AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE OF SUCH COLLATERAL OR PART
THEREOF. IN ADDITION TO A PRIVATE SALE AS PROVIDED ABOVE IN THIS SECTION 6(B),
IF ANY OF SUCH COLLATERAL SHALL NOT BE FREELY DISTRIBUTABLE TO

 

8

--------------------------------------------------------------------------------


 


THE PUBLIC WITHOUT REGISTRATION UNDER THE ACT AT THE TIME OF ANY PROPOSED SALE
HEREUNDER, THEN THE SECURED PARTIES SHALL NOT BE REQUIRED TO EFFECT SUCH
REGISTRATION OR CAUSE THE SAME TO BE EFFECTED BUT MAY, IN THEIR DISCRETION
(SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), REQUIRE THAT ANY SALE
HEREUNDER (INCLUDING A SALE AT AUCTION) BE CONDUCTED SUBJECT TO SUCH
RESTRICTIONS AS THE SECURED PARTIES MAY, IN THEIR DISCRETION, DEEM NECESSARY OR
APPROPRIATE IN ORDER THAT SUCH SALE (NOTWITHSTANDING ANY FAILURE SO TO REGISTER)
MAY BE EFFECTED IN COMPLIANCE WITH THE BANKRUPTCY CODE AND OTHER LAWS AFFECTING
THE ENFORCEMENT OF CREDITORS’ RIGHTS AND THE ACT AND ALL APPLICABLE STATE
SECURITIES LAWS.


 


(C) EACH GRANTOR ALSO AGREES TO PAY ALL FEES, COSTS AND EXPENSES OF THE SECURED
PARTIES, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES, INCURRED IN
CONNECTION WITH THE ENFORCEMENT OF ANY OF ITS RIGHTS AND REMEDIES HEREUNDER.


 


(D) EACH GRANTOR HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR ANY NOTICE (TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW) OF ANY KIND IN CONNECTION WITH
THIS SECURITY AGREEMENT OR ANY COLLATERAL.


 


(E) THE PROCEEDS OF ANY SALE, DISPOSITION OR OTHER REALIZATION UPON ALL OR ANY
PART OF THE COLLATERAL SHALL BE DISTRIBUTED BY THE SECURED PARTIES IN THE
FOLLOWING ORDER OF PRIORITIES:


 

FIRST, to each Secured Party in an amount sufficient to pay in full the
reasonable costs of such Secured Party in connection with such sale, disposition
or other realization, including all fees, costs, expenses, liabilities and
advances incurred or made by any Secured Party in connection therewith,
including, without limitation, reasonable attorneys’ fees;

 

SECOND, to the Secured Parties in amounts proportional to the Pro Rata share of
the then unpaid Secured Obligations of each Secured Party; and

 

FINALLY, upon payment in full of the Secured Obligations, to BJT, Sub or their
respective representatives, in accordance with the UCC or as a court of
competent jurisdiction may direct.

 


(F) THE COSTS OF ENFORCING OR PURSUING ANY RIGHT OR REMEDY HEREUNDER, INCLUDING
WITHOUT LIMITATION ANY REPOSSESSION, SALE, POSSESSION AND MANAGEMENT (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), AND DISTRIBUTION SHALL BE BORNE
PRO RATA BY THE SECURED PARTIES. EACH SECURED PARTY SHALL REIMBURSE THE OTHER
SECURED PARTIES, AS APPLICABLE, FOR ITS PRO RATA SHARE OF ALL SUCH COSTS
PROMPTLY UPON DEMAND.


 


7.  ACTIONS BY THE SECURED PARTIES AND AMENDMENTS. ALL ACTIONS, OMISSIONS AND
DECISIONS OF THE SECURED PARTIES HEREUNDER OR ANY AMENDMENT OF THIS SECURITY
AGREEMENT (EACH CALLED HEREIN AN “ACT OF THE SECURED PARTIES”) SHALL BE
DETERMINED BY AND REQUIRE THE WRITTEN CONSENT OF A SECURED PARTY MAJORITY
INTEREST. EACH SECURED PARTY SHALL TAKE SUCH ACTIONS AND EXECUTE SUCH DOCUMENTS
AS MAY BE NECESSARY TO CONFIRM OR ACCOMPLISH ANY ACT OF THE SECURED PARTIES.


 


8.  UNEQUAL PAYMENT BY GRANTOR. EACH SECURED PARTY AGREES THAT IF IT SHALL
OBTAIN OR RECEIVE, THROUGH THE EXERCISE OF ANY RIGHT GRANTED TO THE SECURED
PARTIES UNDER THIS SECURITY AGREEMENT, UNDER THE NOTES AND PURCHASE AGREEMENT OR
BY APPLICABLE LAW, INCLUDING, BUT NOT LIMITED TO ANY RIGHT OF SET-OFF, ANY
SECURED CLAIM UNDER SECTION 506 OF THE BANKRUPTCY CODE OR ANY OTHER SECURITY OR
INTEREST, ANY PAYMENT OR PAYMENTS GREATER THAN ITS PRO RATA SHARE OF ALL LOANS,
AS MEASURED IMMEDIATELY PRIOR TO THE RECEIPT OF SUCH PAYMENT OR PAYMENTS, THEN
(A) SUCH SECURED PARTY SHALL PROMPTLY PURCHASE AT PAR (AND SHALL BE DEEMED TO
HAVE THEREUPON PURCHASED) FROM OTHER SECURED PARTIES, A PARTICIPATION IN THE
LOANS OF SUCH OTHER SECURED PARTIES, SO THAT EACH SECURED PARTY SHALL HAVE
RECEIVED PAYMENTS IN PROPORTION TO ITS PRO RATA SHARE IMMEDIATELY PRIOR TO SUCH
TRANSACTIONS AND (B) SUCH OTHER ADJUSTMENTS SHALL BE MADE FROM TIME TO TIME AS
SHALL BE EQUITABLE TO ENSURE THAT THE SECURED PARTIES SHARE THE BENEFITS OF SUCH
PAYMENT ON A PRO RATA BASIS. THE TERM “LOAN” AS USED IN THIS PARAGRAPH SHALL
INCLUDE ACCRUED INTEREST THEREON.


 


9.  INDEMNITY. EACH GRANTOR AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS THE
SECURED PARTIES AND THEIR OFFICERS, EMPLOYEES, AND AGENTS AGAINST (A) ALL
OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES CLAIMED OR ASSERTED BY ANY OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS SECURITY
AGREEMENT AND (B) ALL LOSSES OR

 

9

--------------------------------------------------------------------------------


 


EXPENSES IN ANY WAY SUFFERED, INCURRED, OR PAID BY ANY SECURED PARTY AS A RESULT
OF OR IN ANY WAY ARISING OUT OF, FOLLOWING OR CONSEQUENTIAL TO TRANSACTIONS
BETWEEN ANY SECURED PARTY AND EITHER GRANTOR, WHETHER UNDER THIS SECURITY
AGREEMENT OR OTHERWISE (INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEYS FEES
AND EXPENSES), EXCEPT FOR LOSSES ARISING FROM OR OUT OF SUCH SECURED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


10. REINSTATEMENT. THIS SECURITY AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST EACH
GRANTOR FOR LIQUIDATION OR REORGANIZATION, SHOULD EITHER GRANTOR BECOME
INSOLVENT OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SHOULD A
RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY SIGNIFICANT PART OF SUCH
GRANTOR’S PROPERTY AND ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR BE
REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE
SECURED OBLIGATIONS, OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW,
RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY
OBLIGEE OF THE SECURED OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE,”
“FRAUDULENT CONVEYANCE,” OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE
HAD NOT BEEN MADE. IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS
RESCINDED, REDUCED, RESTORED OR RETURNED, THE SECURED OBLIGATIONS SHALL BE
REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED,
REDUCED, RESTORED OR RETURNED.


 


11. MISCELLANEOUS.


 


11.1        WAIVERS; MODIFICATIONS. NONE OF THE TERMS OR PROVISIONS OF THIS
SECURITY AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT BY AN
INSTRUMENT IN WRITING, DULY EXECUTED BY BJT AND A SECURED PARTY MAJORITY
INTEREST. EACH SECURED PARTY ACKNOWLEDGES THAT BECAUSE THIS SECURITY AGREEMENT
MAY BE AMENDED WITH THE CONSENT OF A SECURED PARTY MAJORITY INTEREST, EACH
SECURED PARTY’S RIGHTS HEREUNDER MAY BE AMENDED OR WAIVED WITHOUT SUCH SECURED
PARTY’S CONSENT.


 


11.2        TERMINATION OF THIS SECURITY AGREEMENT. SUBJECT TO SECTION 10
HEREOF, THIS SECURITY AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON THE PAYMENT
AND PERFORMANCE IN FULL OF THE SECURED OBLIGATIONS. UPON THE TERMINATION OF THIS
AGREEMENT, EACH GRANTOR IS AUTHORIZED TO FILE SUCH TERMINATION STATEMENTS OR
OTHER INSTRUMENTS IT DEEMS REASONABLY NECESSARY TO EVIDENCE THE TERMINATION OF
THE SECURITY INTEREST GRANTED PURSUANT TO THIS SECURITY AGREEMENT AND THE
SECURED PARTIES AGREE TO COOPERATE WITH SUCH REASONABLE REQUESTS AS EACH GRANTOR
MAY MAKE IN CONNECTION THEREWITH.


 


11.3        SUCCESSOR AND ASSIGNS. THIS SECURITY AGREEMENT AND ALL OBLIGATIONS
OF EACH GRANTOR HEREUNDER SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF
EACH GRANTOR, AND SHALL, TOGETHER WITH THE RIGHTS AND REMEDIES OF THE SECURED
PARTIES HEREUNDER, INURE TO THE BENEFIT OF THE SECURED PARTIES, ANY FUTURE
HOLDER OF ANY OF THE INDEBTEDNESS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.
NO SALES OF PARTICIPATIONS, OTHER SALES, ASSIGNMENTS, TRANSFERS OR OTHER
DISPOSITIONS OF ANY AGREEMENT GOVERNING OR INSTRUMENT EVIDENCING THE SECURED
OBLIGATIONS OR ANY PORTION THEREOF OR INTEREST THEREIN SHALL IN ANY MANNER
AFFECT THE LIEN GRANTED TO THE SECURED PARTIES HEREUNDER.


 


11.4        GOVERNING LAW. IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS SECURITY AGREEMENT AND THE SECURED
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS, EXCEPT TO THE EXTENT THAT THE UCC
PROVIDES FOR THE APPLICATION OF THE LAW OF EITHER GRANTOR’S STATE.


 

[Signature pages follow.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

 

ADDRESS OF GRANTOR

BIOJECT MEDICAL TECHNOLOGIES INC.

 

 

211 Somerville Road (Route 202 North)

 

By:

  /s/ JOHN GANDOLFO

Bedminster, New Jersey

 

 

Name:

John Gandolfo

 

 

 

Title:

Chief Financial Officer and Vice

 

 

 

 

President, Finance

 

 

 

TAXPAYER IDENTIFICATION NUMBER OF
GRANTOR

JURISDICTION OF ORGANIZATION OF
GRANTOR

 

 

93-1099680

Oregon

 

 

 

 

ADDRESS OF GRANTOR

BIOJECT INC.

 

 

211 Somerville Road (Route 202 North)

 

By:

  /s/ JOHN GANDOLFO

Bedminster, New Jersey

 

 

Name:

John Gandolfo

 

 

 

Title:

Chief Financial Officer

 

 

TAXPAYER IDENTIFICATION NUMBER OF
GRANTOR

JURISDICTION OF ORGANIZATION OF
GRANTOR

 

 

93-0881020

Oregon

 

11

--------------------------------------------------------------------------------


 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

PURCHASER:

 

 

 

 

 

LIFE SCIENCES OPPORTUNITIES FUND II, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

LOF Partners, LLC,

 

 

 

its general manager

 

 

 

 

 

 

 

 

 

By:

  /s/ JAMES C. GALE

 

 

 

Name:

James C. Gale

 

 

 

Title:

Managing Partner

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

LIFE SCIENCES OPPORTUNITIES FUND II
(Institutional), L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

LOF Partners, LLC,

 

 

 

its general manager

 

 

 

 

 

 

 

 

 

By:

  /s/ JAMES C. GALE

 

 

 

 

Name:

James C. Gale

 

 

 

 

Title:

Managing Partner

 

12

--------------------------------------------------------------------------------


 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

SANDERS OPPORTUNITY FUND, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

By:

SOF Management, LLC,

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

  /s/ BRAD D. SANDERS

 

 

 

 

Name:

Brad D. Sanders

 

 

 

 

Title:

Director of Fund Administration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

 

SANDERS OPPORTUNITY FUND (Institutional),
L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

 

By:

SOF Management, LLC,

 

 

 

its general manager

 

 

 

 

 

 

 

 

 

By:

  /s/ BRAD D. SANDERS

 

 

 

 

Name:

Brad D. Sanders

 

 

 

 

Title:

Director of Fund Administration

 

13

--------------------------------------------------------------------------------